


EXHIBIT 10.19.1
EXECUTION VERSION
PURCHASE AND SALE AGREEMENT (TILC)
dated as of May 9, 2008
among
TRINITY INDUSTRIES LEASING COMPANY,
as Seller
and
TRINITY RAIL LEASING VI LLC,
as Buyer
 










 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
 
 
 
ARTICLE I DEFINITIONS
 
 
1
 
SECTION 1.1.
 
Definitions
 
 
1
 
SECTION 1.2.
 
UCC Terms
 
 
3
 
SECTION 1.3.
 
Interpretation
 
 
3
 
 
 
 
 
 
 
 
ARTICLE II TRANSFER OF ASSETS; PURCHASE AND SALE OF ASSETS; ASSUMPTION OF
ASSUMED OBLIGATIONS
 
 
4
 
SECTION 2.1.
 
Transferred Assets
 
 
4
 
SECTION 2.2.
 
Consideration
 
 
4
 
SECTION 2.3.
 
Purchase Price
 
 
4
 
SECTION 2.4.
 
Agent to Hold Existing Leases
 
 
5
 
SECTION 2.5.
 
Assumed Obligations
 
 
5
 
SECTION 2.6.
 
Seller’s Intent
 
 
5
 
SECTION 2.7.
 
Letter-of-Credit Rights
 
 
5
 
 
 
 
 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
 
6
 
SECTION 3.1.
 
Organization and Good Standing
 
 
6
 
SECTION 3.2.
 
Power; Authorization; Enforceable Obligations
 
 
6
 
SECTION 3.3.
 
No Conflicts
 
 
6
 
SECTION 3.4.
 
No Litigation Pending
 
 
6
 
SECTION 3.5.
 
No Violation of Authority or Applicable Law
 
 
7
 
SECTION 3.6.
 
Bulk Sales Notice
 
 
7
 
SECTION 3.7.
 
Title
 
 
7
 
SECTION 3.8.
 
Records
 
 
7
 
SECTION 3.9.
 
[Reserved]
 
 
7
 
SECTION 3.10.
 
No Restrictions on Transfer
 
 
7
 
SECTION 3.11.
 
Broker’s Fees
 
 
7
 
SECTION 3.12.
 
Railcars
 
 
8
 
SECTION 3.13.
 
Marks
 
 
8
 
SECTION 3.14.
 
Event of Loss
 
 
8
 
SECTION 3.15.
 
Solvency
 
 
8
 
SECTION 3.16.
 
Permits; etc
 
 
8
 

i










 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
 
 
 
 
 
 
 
Page
 
SECTION 3.17.
 
Leases
 
 
8
 
SECTION 3.18.
 
 
11
 
SECTION 3.19.
 
Full Disclosure
 
 
11
 
SECTION 3.20.
 
Fair Labor Standards Act
 
 
11
 
 
 
 
 
 
 
 
ARTICLE IV COVENANTS OF THE SELLER
 
 
11
 
SECTION 4.1.
 
 
11
 
SECTION 4.2.
 
Consents and Approvals
 
 
11
 
SECTION 4.3.
 
Notification of Breach
 
 
12
 
SECTION 4.4.
 
Taxes
 
 
12
 
SECTION 4.5.
 
Property Tax Reimbursement
 
 
12
 
SECTION 4.6.
 
Substantive Consolidation
 
 
13
 
SECTION 4.7.
 
No Bankruptcy Petition Against the Buyer
 
 
14
 
SECTION 4.8.
 
Chattel Paper Counterparts
 
 
14
 
SECTION 4.9.
 
Rescission of Transfer
 
 
14
 
 
 
 
 
 
ARTICLE V DELIVERABLES
 
 
15
 
SECTION 5.1.
 
Deliverables
 
 
15
 
 
 
 
 
 
 
 
ARTICLE VI MISCELLANEOUS
 
 
15
 
SECTION 6.1.
 
Notices and Other Communications
 
 
15
 
SECTION 6.2.
 
Effect of Investigation
 
 
15
 
SECTION 6.3.
 
Waivers
 
 
15
 
SECTION 6.4.
 
Amendment
 
 
16
 
SECTION 6.5.
 
Assignment
 
 
16
 
SECTION 6.6.
 
Assignment to Collateral Agent or Agent
 
 
16
 
SECTION 6.7.
 
Further Assurances
 
 
16
 
SECTION 6.8.
 
Severability
 
 
16
 
SECTION 6.9.
 
Remedies Cumulative
 
 
16
 
SECTION 6.10.
 
Entire Understanding
 
 
16
 
SECTION 6.11.
 
Headings
 
 
16
 
SECTION 6.12.
 
Counterparts
 
 
16
 
SECTION 6.13.
 
Survival of Representations and Warranties
 
 
17
 

ii










 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
 
 
 
 
 
 
 
Page
 
SECTION 6.14.
 
Governing Law; Submission to Jurisdiction
 
 
17
 
SECTION 6.15.
 
Waiver of Jury Trial
 
 
17
 
 
 
 
 
 
 
 
EXHIBIT A Form of Bill of Sale
 
 
 
 

iii










 




--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT (TILC)
     This PURCHASE AND SALE AGREEMENT (TILC), dated as of May 9, 2008, is
between TRINITY RAIL LEASING VI LLC, a Delaware limited liability company (the “
Buyer ”), TRINITY INDUSTRIES LEASING COMPANY, a Delaware corporation (the “
Seller ” or “ TILC ”).
     The Seller desires to transfer and convey to the Buyer at certain times on
and subsequent to the Effective Date (as defined below), and the Buyer desires
to acquire from the Seller at such times, all of the Seller’s right, title and
interest in certain Railcars (together with all assignable warranties,
guaranties and Permits related thereto) and certain Leases, and all income,
proceeds and reserves in connection therewith. The Buyer will acquire ownership
of such Railcars and such Leases from the Seller by paying the Purchase Price
therefor, to be funded through a combination of funds received through a single
borrowing under the Loan Agreement (as defined below), proceeds from certain
Asset Dispositions (as defined below), if any, available to the Buyer for such
purpose and cash capital contributions made by TILC to the Buyer.
     The Buyer executed that certain Term Loan Agreement, dated as of May 9,
2008 (the “Loan Agreement Date”), by and between the Buyer, as borrower, DVB
Bank AG, as agent, the Committed Lenders and Conduit Lenders from time to time
party thereto, as lenders, and Wilmington Trust Company, as collateral agent
(together with any successor or successors in such capacity, the “ Collateral
Agent ”) and depositary (together with any successor or successors in such
capacity, the “ Depositary ”) (as amended, supplemented, amended and restated,
extended, renewed or otherwise modified from time to time, the “ Loan Agreement
”), whereby the Lenders have agreed to advance to the Buyer certain amounts in a
single borrowing in order for the Buyer to make purchases of Railcars on the
Effective Date. In connection with the financing of the Buyer’s purchase of
certain Railcars and certain Leases under the Loan Agreement, the Buyer has
executed and granted pursuant to a Security Agreement, dated as of the Loan
Agreement Date, a first priority Lien in such Railcars and such Leases and
certain other Collateral (as defined in the Security Agreement). The Seller
agrees that all representations, warranties, covenants and agreements made by it
herein shall be for the benefit of the Buyer, the Lenders, the Agent and the
Collateral Agent.
     NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements herein contained, the parties agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Definitions. Capitalized terms used in this Agreement but not
defined herein shall have the meaning assigned to such terms in the Loan
Agreement. Otherwise, terms defined herein shall have the following meanings and
the definitions of such terms shall be equally applicable to the singular and
plural forms of such terms:
     “Additional Leases” means the Leases listed on Schedule B of each Bill of
Sale delivered after the Effective Date.
 










 




--------------------------------------------------------------------------------




     “Additional Railcars” means the Railcars listed on Schedule A of each Bill
of Sale delivered after the Effective Date, together with any and all options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement rights, indemnifications, guarantees and
Permits in connection therewith.
     “Additional Transferred Assets” has the meaning set forth in clause (b) of
Section 2.1.
     “Adjusted Collateral Value” has the meaning set forth in the Loan
Agreement.
     “Agreement” means this Purchase and Sale Agreement (TILC), including all
exhibits and schedules hereto, as it may be supplemented by each Bill of Sale
and otherwise as amended, supplemented, amended and restated or modified from
time to time.
     “Asset Disposition” has the meaning set forth in the Loan Agreement.
     “Assumed Obligations” has the meaning set forth in Section 2.5.
     “Bill of Sale” means a bill of sale substantially in the form of Exhibit A
duly executed and delivered by the Seller in connection with the Buyer’s
acquisition of Railcars and Leases from the Seller, and incorporated herein upon
delivery thereof.
     “Buyer” has the meaning set forth in the preamble.
     “Effective Date” means date in which the Borrowing occurs pursuant to the
Loan Agreement.
     “Existing Leases” means, as of any date, the Leases listed on Schedule B to
each Bill of Sale that has been delivered pursuant to this Agreement.
     “Initial Leases” means the Leases listed on Schedule B to the Bill of Sale
delivered on the Effective date.
     “Initial Railcars” means the Railcars described in Schedule A to the Bill
of Sale delivered on the Effective Date, together with any and all options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement rights, indemnifications, guarantees and
Permits in connection therewith.
     “Initial Transferred Assets” has the meaning set forth in clause (a) of
Section 2.1.
     “Lease” has the meaning ascribed to it in the Loan Agreement.
     “Lessee” has the meaning ascribed to it in the Loan Agreement.
     “Letter-of-Credit Right” means a Letter-of-Credit Right as defined in the
Security Agreement.
     “Loan Agreement” has the meaning set forth in the preamble.
     “Loan Agreement Date” has the meaning set forth in the preamble.
2










 




--------------------------------------------------------------------------------




     “Material Adverse Effect” means (i) any material adverse effect upon the
operations, business, properties, condition (financial or otherwise) or
prospects of the Buyer or Seller (after taking into account any applicable
insurance and any applicable indemnification (to the extent the provider of such
insurance or indemnification has the financial ability to support its
obligations with respect thereto and is not disputing or refusing to acknowledge
the same)), (ii) a material adverse effect on the ability of the Buyer to
consummate the transactions contemplated hereby to occur on each Transfer Date,
(iii) a material impairment of the ability of the Seller to perform any of its
obligations under this Agreement or (iv) a material impairment of the rights and
benefits of the Buyer under this Agreement.
     “Purchase Price” has the meaning set forth in Section 2.3.
     “Seller” has the meaning set forth in the preamble.
     “Servicing Agreement” has the meaning ascribed to it in the Loan Agreement.
     “Supporting Obligation” means a Letter-of-Credit Right, guarantee or other
secondary obligation supporting, or any Lien securing, the payment or
performance of one or more receivables, accounts, chattel paper, general
intangibles, documents, instruments or investment property.
     “TILC” has the meaning set forth in the preamble.
     “Transfer Date” means any date on which Railcars or Leases are transferred
by the Seller to the Buyer pursuant to the terms of this Agreement.
     “Transfer Taxes” has the meaning set forth in Section 4.4.
     “Transferred Assets” has the meaning set forth in clause (b) of Section
2.1.
     “Transferred Leases” means, collectively, the Initial Leases and the
Additional Leases.
     “Transferred Railcars” means, collectively, the Initial Railcars and the
Additional Railcars.
     “Transaction Documents” means this Agreement, the Servicing Agreement, the
Insurance Agreement, and the Administrative Services Agreement.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York.
     SECTION 1.2. UCC Terms. Unless otherwise defined herein or in the Loan
Agreement or the context otherwise requires, uncapitalized terms used herein
which are defined in the UCC have the respective meanings provided in the UCC.
     SECTION 1.3. Interpretation. The use of the masculine, feminine or neuter
gender or the singular or plural form of words herein shall not limit any
provision of this Agreement. The use of the terms “including” or “include” shall
in all cases herein mean “including, without
3










 




--------------------------------------------------------------------------------




limitation” or “include, without limitation,” respectively. Reference to any
Person includes such Person’s successors and assigns to the extent such
successors and assigns are permitted by the terms of any applicable agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity or individually. Reference to any agreement (including this
Agreement), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms hereof. Reference to any Applicable
Law means such Applicable Law as amended, modified, codified, replaced or
re-enacted, in whole or in part, and in effect on the date hereof, including
rules, regulations, enforcement procedures and any interpretations promulgated
thereunder. Underscored references to Articles, Sections, clauses, Exhibits or
Schedules shall refer to those portions of this Agreement, and any underscored
references to a clause shall, unless otherwise identified, refer to the
appropriate clause within the same Section in which such reference occurs. The
use of the terms “hereunder”, “hereof”, “hereto” and words of similar import
shall refer to this Agreement as a whole and not to any particular Article,
Section or clause of or Exhibit or Schedule to this Agreement.
ARTICLE II
TRANSFER OF ASSETS; PURCHASE AND SALE
OF ASSETS; ASSUMPTION OF ASSUMED OBLIGATIONS
     SECTION 2.1. Transferred Assets. Subject to the terms and conditions of
this Agreement, (a) on the Effective Date, the Seller shall sell, assign,
convey, transfer and deliver to the Buyer, and the Buyer shall receive, accept
and take assignment and delivery of (i) the Initial Railcars and (ii) the
Initial Leases, and any and all Supporting Obligations, income, proceeds, rent
and reserves related thereto and all other amounts payable but not yet received
in connection therewith (including any and all income, rent and proceeds and all
other such amounts due and owing but not yet received as of the Effective Date
(or which may become due and owing after the Effective Date) whether or not
relating to periods before or after the Effective Date and all reserves, whether
or not accrued to the Effective Date) (collectively, the “ Initial Transferred
Assets ”); and (b) subsequent to the Effective Date on each other Transfer Date,
the Seller may sell, assign, convey, transfer and deliver to the Buyer, and the
Buyer may receive, accept and take assignment and delivery of (i) Additional
Railcars and (ii) Additional Leases, and any and all Supporting Obligations,
income, proceeds, rent and reserves related thereto and all other amounts
payable but not yet (as of the related Transfer Date) received in connection
therewith (including any and all income, rent and proceeds and all other such
amounts due and owing but not yet received as of such Transfer Date (or which
may become due and owing after such Transfer Date) whether or not relating to
periods before or after such Transfer Date and all reserves, whether or not
accrued to the Transfer Date) (collectively, the “ Additional Transferred Assets
” and, together with the Initial Transferred Assets, the “ Transferred Assets
”).
     SECTION 2.2. Consideration. On each Transfer Date, in exchange for the
transfer and conveyance of the Transferred Assets by the Seller to the Buyer,
the Buyer shall pay to the Seller the Purchase Price of such Transferred Assets.
     SECTION 2.3. Purchase Price. The Seller and the Buyer agree that (i) the
“Purchase Price” of each Railcar and related Lease shall be equal to each such
Railcar’s “Purchase Price” as
4










 




--------------------------------------------------------------------------------




determined pursuant to the Loan Agreement, reduced by the amount of Transfer
Taxes (if any) paid by the Buyer pursuant to Section 4.4 with respect to the
sale of such Railcar to the Buyer and (ii) the “Purchase Price” of all other
Transferred Assets shall be equal to their “Purchase Price” as set forth on
Schedule C attached to the applicable Bill of Sale.
     SECTION 2.4. Agent to Hold Existing Leases. Upon each applicable Transfer
Date, the Leases transferred on such date and related documentation shall be
delivered by the Seller to the Agent or its designee pursuant to the Loan
Documents and shall be administered for the Buyer by the Seller, as Servicer
under the Servicing Agreement, in each case subject to the security interests of
the Collateral Agent for the benefit of the Lenders pursuant to the Security
Agreement.
     SECTION 2.5. Assumed Obligations. The Buyer shall assume, and agree to pay,
perform, fulfill and discharge, the obligations of the Seller under each
Transferred Lease (and each warranty, guarantee and Permit related to such
Leases or the Railcars that are subject to such Leases) which are required to be
performed, and which accrue, after its applicable Transfer Date (but expressly
excluded from such assumption and agreement are any and all liabilities and
obligations of the Seller required to be paid or performed or arising prior to
each applicable Transfer Date), to the extent such Leases, warranties,
guaranties and Permits, and all rights of the Seller thereunder, are effectively
assigned to the Buyer pursuant to Sections 2.1 and 2.2 (the “ Assumed
Obligations ”).
     SECTION 2.6. Seller’s Intent. It is the intention of the Seller that the
transfer and assignment contemplated by this Agreement shall constitute an
outright conveyance of ownership of the Transferred Assets from the Seller to
the Buyer under applicable state law and that the beneficial interest in and
title to the Transferred Assets shall not be part of the Seller’s estate in the
event of the filing of a bankruptcy petition by or against the Seller under any
bankruptcy law. In the event that, notwithstanding the intent of the Seller, the
transfer and assignment contemplated hereby is held not to be a conveyance of
ownership, this Agreement shall constitute a grant of a security interest in the
property referred to in this Section by the Seller for the benefit of the Buyer
to secure the deemed repayment obligation associated with the deemed borrowing
by the Seller in such circumstance.
     SECTION 2.7. Letter-of-Credit Rights. TILC hereby assigns and conveys to
the Buyer all of its beneficial interests in any letters of credit and all of
its Letter-of-Credit Rights relating to the Transferred Leases, whether now
existing or created in the future and whether possessed by TILC on the
applicable Transfer Date or acquired by TILC at any time thereafter. The Buyer
hereby appoints TILC as the Buyer’s agent, and TILC hereby accepts such
appointment, for the purpose of making draws under any such letters of credit
and Letter-of-Credit Rights. TILC hereby agrees to cause all proceeds its
receives from such letters of credit and Letter-of-Credit Rights to be deposited
promptly into the Collection Account.
5










 




--------------------------------------------------------------------------------




ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
     The Seller hereby makes on behalf of itself only the following
representations and warranties for the benefit of the Collateral Agent, the
Lenders, the Agent and the Buyer. Such representations and warranties are made
as of each Transfer Date, but shall survive such assignment, transfer and
conveyance of the Transferred Assets to the Buyer and its successors and
assigns.
     SECTION 3.1. Organization and Good Standing. The Seller is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, has all corporate or other necessary power and authority and
all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and is duly qualified as a
foreign corporation, licensed and in good standing in each jurisdiction where
qualification or licensing is required by the nature of its business or the
character and location of its property, business or customers and in which the
failure to so qualify or be licensed or be in good standing, as the case may be,
in the aggregate, could have a Material Adverse Effect.
     SECTION 3.2. Power; Authorization; Enforceable Obligations. The Seller has
the corporate or other necessary power and authority, and the legal right to
execute, deliver and perform this Agreement, and has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Agreement. No consent or authorization of, filing with, notice to or
other similar act by or in respect of, any Governmental Authority or any other
Person is required to be obtained or made by or on behalf of the Seller in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement, except for (i) consents, authorizations, notices and filings
disclosed in Schedule 5.02 to the Loan Agreement, all of which have been
obtained or made and (ii) filings to perfect and maintain the perfection of
Liens created by the Collateral Documents. This Agreement has been duly executed
and delivered on behalf of the Seller. This Agreement constitutes a legal, valid
and binding obligation of the Seller, and is enforceable against the Seller, in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law).
     SECTION 3.3. No Conflicts. Neither the execution and delivery by the
Seller, nor the consummation of the transactions contemplated herein or therein,
nor performance of and compliance with the terms and provisions hereof or
thereof by the Seller, nor the exercise of remedies by the Buyer under this
Agreement, will (i) violate or conflict with any provision of the Seller’s
Organization Documents (ii) violate, contravene or conflict with any Applicable
Law, (iii) violate, contravene or conflict with any Contractual Obligation to
which the Seller is a party or by which the Seller may be bound, or (iv) result
in or require the creation of any Lien upon or with respect to its properties
(other than Liens created by the Transaction Documents).
     SECTION 3.4. No Litigation Pending. There are no proceedings pending or, to
the Knowledge of the Seller, threatened against the Seller or its Affiliates in
any court or before any
6










 




--------------------------------------------------------------------------------




Governmental Authority or arbitration board or tribunal which would affect
adversely the ability of the Seller to perform their respective obligations
under this Agreement, nor is the Seller or any of its Affiliates in default with
respect to any order of any court or Governmental Authority or arbitration board
or tribunal, the default under which would adversely affect the ability of the
Seller to perform their respective obligations under, or the enforcement ability
of, this Agreement.
     SECTION 3.5. No Violation of Authority or Applicable Law. The Seller is not
in violation of any term of any charter instrument, by-law or in any other
material agreement or instrument to which it is a party or by which it or its
properties may be bound, except where non-compliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Seller is in compliance with all Applicable Laws, ordinances,
governmental rules and regulations to which it is subject, the failure to comply
with which would have a Material Adverse Effect on its operations or condition,
financial or otherwise, or would impair the ability of the Seller to perform its
obligations under this Agreement, and has obtained all licenses, permits,
franchises and other governmental authorizations material to the conduct of its
business.
     SECTION 3.6. Bulk Sales Notice. The Seller has furnished all relevant
parties with such notices required of it in a timely manner as are required
under “bulk sale” laws of its state or any other relevant jurisdiction.
     SECTION 3.7. Title. The Seller has conveyed to the Buyer good and
marketable title to the Transferred Railcars and the Transferred Leases, free
and clear of all Liens (other than Permitted Liens), and such conveyance is not
void or voidable under any Applicable Law. All action necessary to convey to the
Buyer all of the Seller’s right, title and interest in and to the Transferred
Assets has been taken by the Seller. Upon such conveyance, the Buyer is the sole
owner of such Railcars and the assignee of the Seller’s interest as sole
“lessor” under such Leases.
     SECTION 3.8. Records. The Seller will cause the Seller’s records to be
marked to reflect the transfer of the Transferred Assets to the Buyer. The
Seller has transferred the Transferred Assets to the Buyer which are intended to
constitute sales, absolute assignments and conveyances of ownership thereof,
such that such Railcars and related Leases would not be property of the Seller’s
estate in the event of a bankruptcy of the Seller. The transfers are to be
reflected on the Seller’s own balance sheet and other financial statements
and/or internal records as transfers of ownership of such assts, consistent with
GAAP. The Seller will respond to any third-party inquiry consistent with such
characterization.
     SECTION 3.9. [Reserved].
     SECTION 3.10. No Restrictions on Transfer. On each Transfer Date, all
Railcars listed on Schedule A to the Bill of Sale being delivered on such
Transfer Date are free and clear of any restrictions on the sale, assignment or
transfer thereof by the Seller.
     SECTION 3.11. Broker’s Fees. No broker’s or finder’s or placement fee or
commission, is payable with respect to the transactions contemplated by this
Agreement.
7










 




--------------------------------------------------------------------------------




     SECTION 3.12. Railcars. As of the Transfer Date of each Transferred
Railcar, such Transferred Railcar (A) materially conforms with the
specifications contained in each applicable Independent Appraisal, (B) has a
fair market value not less than its Purchase Price, (C) is marked with the
railroad equipment number (also known as the running number) as noted on
Schedule A to the applicable Bill of Sale and at no time since its manufacture
has such Transferred Railcar been identified by any other railroad equipment
number, (D) has not been substantially refurbished or rebuilt, excluding normal
repairs in the ordinary course of maintenance, (E) is in good order and repair,
ordinary wear and tear excepted, (F) is in compliance with all Applicable Laws
(including applicable Interchange Rules of the AAR) governing the use and
maintenance thereof, (G) is in material compliance with manufacturer’s
warranties (to the extent such warranties are or should be then available other
than due to the passage of time) and (H) is an Eligible Railcar.
     SECTION 3.13. Marks. The railcar identification marks listed on Schedule A
to each Bill of Sale for each Railcar listed therein are the Marks used on such
Railcars as of the Transfer Date of such Railcar, and each such Mark is as of
such Transfer Date owned of record by the Marks Company.
     SECTION 3.14. Event of Loss. As of each applicable Transfer Date, neither
the Seller nor any of its Affiliates has received any notice of the occurrence
of any Event of Loss, or any event which with the passage of time would
constitute an Event of Loss, with respect to any Railcar to be transferred on
such date.
     SECTION 3.15. Solvency. Transfers of Railcars and Leases hereunder are made
in good faith and not with the intent to hinder, delay or defraud any entity to
which the Seller is or shall become indebted; and as of the time of each such
transfer, the Seller is Solvent, and the Seller will not cease to be Solvent as
the result of such transfer.
     SECTION 3.16. Permits; etc. The Seller possesses all Permits, concessions
and consents of or from all Governmental Authorities and agencies the absence of
which in the aggregate would have a Material Adverse Effect.
     SECTION 3.17. Leases. As of the Transfer Date of each Transferred Lease,
the Seller represents and warrants that:
     (a) Such Lease provides for payment in Dollars.
     (b) No default under any such Lease has occurred which has been waived by
any party thereto, and, to the Seller’s Knowledge, each party is in compliance
with the terms of such Lease in all material respects.
     (c) The Lessee under each such Lease is (A) organized under the laws of the
United States (or any state thereof or the District of Columbia), Canada
(provincial or federal) or Mexico (state or federal) as a common carrier which
is a “railroad” (as defined in the Bankruptcy Code), (B) a corporation, limited
partnership or limited liability company organized under the laws of the United
States (or any state thereof or the District of Columbia), Canada (provincial or
federal) or Mexico (state or federal), or (C) a Lessee otherwise approved by the
Agent in its sole discretion.
8










 




--------------------------------------------------------------------------------




     (d) All Applicable Laws in respect of each such Lease have been complied
with in all material respects and each such Lease complies in all material
respects with all Applicable Laws of the jurisdiction in which it was
originated.
     (e) Each such Lease represents the legal, valid and binding obligation of
the Lessee thereunder, enforceable against such Lessee in accordance with its
terms (subject to bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting creditors’ rights generally or by
equitable principles) and all parties to each such Lease have the legal capacity
to execute such Lease.
     (f) Each such Lease has not been satisfied, subordinated or rescinded and
remains in full force and effect.
     (g) No provision of any such Lease has been waived, amended, or modified in
any respect, except by instruments or documents, copies of which have been
delivered to the Buyer and the Agent and, in any event, no such Lease has been
amended or modified since its origination to cure a non-payment thereunder
occurring during the one-year period (or shorter period, as applicable) prior to
the date of the applicable Request, except as disclosed in accordance with
Section 2.02(a) of the Loan Agreement.
     (h) Such Lease and each originally executed copy of such Lease contains a
Chattel Paper Legend and is designated as the first, second or other consecutive
counterpart, as applicable, of such Lease (except as otherwise consented to by
the Agent as contemplated in Section 4.02(f) of the Loan Agreement). Each
executed original Lease marked as the first counterpart of such Lease has been
delivered to the Collateral Agent or its designee on or prior to the date
hereof.
     (i) All payments under each such Lease required to have been paid on the
date hereof, including any sales, use, gross receipts, or other similar tax
required to be collected by the Seller in connection with such Lease, or during
the one-year period (or shorter period, as applicable) prior to the date of the
Applicable Request, have been paid (except as disclosed in accordance with
Section 2.02(a) of the Loan Agreement), and the Lessee has not prepaid any
payments for periods occurring after the date herein (except to the extent such
amounts are being transferred to the Buyer hereunder).
     (j) No proceedings or, to the Seller’s Knowledge, investigations are
pending, or have been threatened asserting the invalidity of any such Lease, or
seeking any determination or ruling that might adversely and materially affect
the validity or enforceability of any such Lease.
     (k) No such Lease requires the consent of a Lessee (unless such consent has
been obtained) or contains any other restriction relating to the transfer or
assignment of such Lease so as to adversely affect or prohibit the assignment of
such Lease as contemplated hereby.
     (l) With respect to any such Lease for which the Seller collects
maintenance payments, the Seller is not in default under any agreement with the
applicable maintenance provider or the applicable Lessee related to maintenance
payments due and
9










 




--------------------------------------------------------------------------------




     owing on the Transfer Date to the applicable maintenance provider or the
applicable Lessee, as the case may be.
     (m) Any guarantees required at the time of origination of such Lease remain
in full force and effect.
     (n) The transfer and assignment to the Buyer of such Lease and the Seller’s
right, title and interest in and to the subject Railcars will not violate the
terms or provisions of such Lease or any other agreement to which the Seller
then is a party or by which it is bound.
     (o) Such Leases were originated by the Seller, in the ordinary course of
business. The origination and collection practices used by the Seller with
respect to each such Lease have been legal in all respects except where the
failure to do so would not result in a material adverse effect on the
collectibility of such Leases.
     (p) With respect to any Lease transferred on the Effective Date, no such
Lease contains any purchase option, except as the Buyer and the Agent have each
been notified in writing prior to the Effective Date (which notice shall
describe the terms of any such option).
     (q) With respect to any Lease which is transferred after the Effective
Date, no such Lease contains any purchase option, except as the Buyer and the
Agent have each been notified in writing prior to such transfer (which notice
shall describe the terms of any such option).
     (r) No such Lease has been originated in or is subject to the laws of any
jurisdiction whose laws would make the assignment and transfer thereof pursuant
to the terms hereof unlawful.
     (s) The Lessee under such Lease has accepted the subject Railcars and,
after reasonable opportunity to inspect and test, has not notified the Seller of
any defects thereof.
     (t) No event has occurred or act or thing has been done or omitted to be
done by the Seller pursuant to which or as a result of which such Lease can be
terminated or the obligations of any such party thereunder would be rendered
invalid, illegal or unenforceable.
     (u) The Seller has, or has caused to be, delivered to the Buyer (or to
Seller, in its capacity as Servicer, on behalf of the Buyer) true and complete
copies of such Lease and any and all material ancillary documents pertaining
thereto (including, but not limited to, all amendments, consents and evidence of
commencement dates and expiration dates).
     (v) Each such Lease is for the Railcar identified therein and each such
Railcar is or will become, concurrently with such Lease, a Transferred Asset.
10










 




--------------------------------------------------------------------------------




     (w) Except as otherwise disclosed to the Buyer, such Lease and other
Portfolio Leases are on lease and other terms which are no different, taken as a
whole, than those for similar railcars owned, leased or managed by the Seller.
Each such Lease is substantially in the form of Exhibit I-1, I-2 or I-3 to the
Loan Agreement.
     (x) Each such Lease is an Eligible Lease.
     (y) Each such Lease is a Lease that is properly treated for United States
federal income tax purposes, taking into account Applicable Law as of the date
such Lease is added to the Portfolio, as a Lease of a Railcar that does not
convey ownership of such Railcar for such income tax purposes to the Lessees of
such Railcars.
     (z) Any letter of credit or Letter-of-Credit Right relating to each such
Lease names the Seller as the beneficiary of such letter of credit or
Letter-of-Credit Right.
     SECTION 3.18. Marks Company Interest. As of the Transfer Date of each
Transferred Railcar, the Seller has caused the Marks Company Interests with
respect to the Marks on such Railcar to be issued to the Buyer by the Marks
Company.
     SECTION 3.19. Full Disclosure. No representation or warranty of the Seller
in this Agreement, nor any statement or certificate furnished or to be furnished
to the Buyer pursuant to this Agreement, or in connection with the transactions
contemplated by this Agreement, contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained herein or therein, in the light of the circumstances under which they
were made, not misleading.
     SECTION 3.20. Fair Labor Standards Act. To the best of the Seller’s
knowledge, all of the Transferred Railcars have been produced in compliance with
the applicable requirements of the Fair Labor Standards Act, as amended from
time to time, or any successor statute, and regulations promulgated thereunder.
ARTICLE IV
COVENANTS OF THE SELLER
     The Seller hereby covenants and agrees for the benefit of the Buyer, the
Agent and the Lenders to perform each of the following covenants.
     SECTION 4.1. Implementing Agreement. Subject to the terms and conditions
hereof, the Seller shall take all action required of it to fulfill its
obligations under the terms of this Agreement and shall otherwise use all
commercially reasonable efforts to facilitate the consummation of the
transactions contemplated hereby.
     SECTION 4.2. Consents and Approvals. The Seller shall obtain all consents,
approvals, certificates and other documents required in connection with the
performance by it of its obligations under this Agreement and the consummation
by it of the transactions contemplated hereby, including all such consents and
approvals required in connection with any of the Transferred Leases and Permits.
The Seller shall make, or cause to be made, all filings, notices,
11










 




--------------------------------------------------------------------------------




applications, statements and reports to all Governmental Authorities and other
Persons that are required to be made prior to the applicable Transfer Date by or
on behalf of the Seller or any of its Affiliates pursuant to any Applicable Law
or Transferred Lease in connection with this Agreement and the transactions
contemplated hereby, and shall cooperate with the Buyer in making all such
filings, notices, applications, statements and reports that are required to be
made prior to the applicable Transfer Date by or on behalf of the Buyer or any
of its Affiliates pursuant to any Applicable Law in connection with this
Agreement and the transactions contemplated hereby.
     SECTION 4.3. Notification of Breach. The Seller will advise the Buyer and
the Agent promptly, in reasonable detail, upon discovery of the occurrence of
any material breach by the Seller of any of its representations, warranties and
covenants contained herein.
     SECTION 4.4. Taxes. Any other provision of this Agreement to the contrary
notwithstanding, any and all sales, use, gross receipts, and other similar
transaction-based taxes imposed on arising with respect to the Transferred
Assets pursuant to this Agreement by any government or agency or subdivision
thereof (each a “ Transfer Tax ”) shall be paid by Seller, if permitted by
Applicable Law. In the event that any Transfer Tax is payable with respect to
the transactions contemplated by this Agreement, and the payment of such
Transfer Tax by Seller is not permitted by Applicable Law, then:
     (a) the separate statement, payment, and reporting of all such Transfer Tax
shall be made by the Seller, in its capacity as Servicer, on behalf of the
Buyer, in accordance with Applicable Law; and
     (b) The Seller, in its capacity as Servicer, (i) shall recalculate and
separately state the purchase price paid for such Transferred Assets such that
the sum of such recalculated purchase price plus the Transfer Tax thereon to be
paid by the Buyer is equal to the Purchase Price for such Transferred Assets,
(ii) collect and set aside a portion of such Purchase Price in an amount equal
to the Transfer Tax computed in clause (i) of this paragraph and (iii) remit
such portion as Transfer Tax to any government or taxing authority in accordance
with Applicable Law.
Buyer and Seller agree to timely sign and deliver such valid exemption or other
certificates or forms as Buyer or Seller may reasonably request and as may be
necessary or appropriate to establish an exemption from (or otherwise reduce),
or make a report with respect to, Transfer Taxes. If a written claim for a
Transfer Tax is made by a government or taxing authority against either Seller
or Buyer, such party shall give prompt notice in writing of such claim to the
other party (and in any event within 30 days after its receipt) and shall
promptly furnish the other party with copies of such claim and all other
writings received from the government or taxing authority related to such claim.
Any contest pursuant to this section shall be subject to the control and
prosecution of Seller, subject to the reasonable notice and approval of Buyer.
     SECTION 4.5. Property Tax Reimbursement. The Seller shall reimburse Buyer
for property Taxes paid or to be paid by the Buyer for any period arising out of
ownership of the Transferred Railcars prior to the Transfer Date with respect
thereto. The Seller shall make such reimbursement promptly upon payment by the
Buyer of such Taxes.
12










 




--------------------------------------------------------------------------------




     SECTION 4.6. Substantive Consolidation. Buyer will be operated in such a
manner so that it would not be substantively consolidated with the Seller, so
that the separate existences of Buyer and Seller would not be disregarded in the
event of a bankruptcy or insolvency of Seller, and in such regard, among other
things:
     (a) Seller will not be involved in the day-today management of the Buyer,
except in its capacity as Member (although officers or employees of Seller or
its parent may serve as officers and/or managing trustees of the Buyer);
     (b) Seller will maintain separate corporate records and books of account
from the Buyer and otherwise will observe corporate formalities and will provide
a separate area within its office space for the Buyer;
     (c) Seller will maintain its assets separately from the assets of the Buyer
(including through the maintenance of a separate bank account), and Seller’s
assets, and records relating thereto, have not been, and are not and will not
be, commingled with those of the Buyer (except as permitted by the Customer
Collections Account Administration Agreement and except for misdirected Lease
payments);
     (d) all of Seller’s business correspondence and other communications will
be conducted in Seller’s own name and on its own stationary;
     (e) Seller will not act as an agent for the Buyer (except to the extent
contemplated in the Transaction Documents);
     (f) Seller will not conduct any of the business of the Buyer in Seller’s
name (except in its capacity as Member);
     (g) Seller will not pay any liabilities of Buyer, except as expressly
provided in the Transaction Documents;
     (h) Seller will maintain an arm’s length relationship with Buyer;
     (i) Seller will not assume or guarantee or become obligated for the debts
of Buyer or hold out its credit as being available to satisfy the obligations of
Buyer;
     (j) Seller will not acquire obligations of Buyer;
     (k) Seller will allocate fairly and reasonably overhead or other expenses
that are properly shared with Buyer;
     (l) Seller will identify and hold itself out as a separate and distinct
entity from Buyer;
     (m) Seller will not identify Buyer as a division or part of Seller;
13










 




--------------------------------------------------------------------------------




     (n) Seller will not induce any third party to rely on the creditworthiness
of the Buyer in order that such third party will be induced to contract with the
Seller or any of its Affiliates (other than the Buyer); and
     (o) Seller will not enter into, or be party to, any other transactions with
Buyer except as provided in the Transaction Documents or except in the ordinary
course of its business and on terms which are intrinsically fair and are no less
favorable to Buyer than would be obtained in a comparable arm’s length
transaction with an unrelated third party.
     SECTION 4.7. No Bankruptcy Petition Against the Buyer. The Seller will not,
prior to the date that is one year and one day after the payment in full of all
amounts owing pursuant to the Transaction Documents, institute against the
Buyer, or join any other Person in instituting against the Buyer, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of any applicable jurisdiction. This
Section 4.7 shall survive the termination of this Agreement.
     SECTION 4.8. Chattel Paper Counterparts. In the event any executed original
of an Initial Lease comes into the possession of the Seller after the Effective
Date that does not already contain a fully executed Chattel Paper Legend, the
Seller shall, if permitted under the terms of the applicable Initial Lease,
retain such original in its capacity as Servicer, whereupon the Seller shall
stamp such original with a Chattel Paper Legend and mark such original with a
number that continues the numbering system begun on the originally executed
copies of such Lease which were marked with such Legend and designation on or
prior to the Effective Date in accordance with clause (h) of Section 3.17 .
     SECTION 4.9. Rescission of Transfer. The Buyer shall have the right, at any
time, to rescind the transfer of any particular Railcars and the related Leases
thereof effected hereunder if, as of the applicable Transfer Date, any of the
Seller’s representations, warranties, covenants or agreements contained in
Article III with respect to such Railcars or such Leases are untrue or
unperformed in any respect and such untruth or failure to perform has a Material
Adverse Effect. Such right of rescission may also be exercised by the Agent.
Upon notice by the Buyer or the Agent of rescission under this Section 4.9 , the
Seller shall promptly re-acquire the Transferred Assets subject of such
rescission from the Buyer for (i) either (x) a repurchase price equal to
Adjusted Collateral Value of such Transferred Assets or (y) an in kind exchange
for a Qualifying Replacement Railcar with an Appraised Fair Market Value (within
sixty (60) days of acquisition by the Borrower) of at least the Adjusted
Collateral Value of the Railcar subject to the rescission (except to a de
minimis extent) determined at the time of the rescission, plus (ii) all
reasonable out-of-pocket costs and expenses, including, without limitation,
interest, fees, and counsel expenses, incurred by the Buyer in connection with
such Transferred Assets, by wire transfer in immediately available funds to the
Net Cash Proceeds Account and, upon receipt of such amounts in the Net Cash
Proceeds Account and upon the transfer of the Qualifying Replacement Railcar, if
applicable, the Buyer will convey to the Seller the applicable Transferred
Assets free and clear of all Liens other than the Lien of the Lease and any Lien
resulting by, through or under the Seller. Any rescission pursuant to this
Section 4.9 shall not be deemed to be an Asset Disposition. The proceeds of any
such rescission shall be applied in accordance with Section 2.07(b)(iv) of the
Loan Agreement.
14










 




--------------------------------------------------------------------------------




ARTICLE V
DELIVERABLES
     SECTION 5.1. Deliverables. On each Transfer Date, the Seller shall deliver
to the Buyer:
     (a) a Bill of Sale covering each Railcar and each Lease transferred on such
date;
     (b) other instruments of transfer reasonably required by the Buyer to
evidence the transfer of the Transferred Assets to the Buyer, duly executed by
the Seller; and
     (c) such other documents and instruments as may be required by any other
provision of this Agreement or as may reasonably be required to consummate the
transactions contemplated by this Agreement and the other Transaction Documents,
including, without limitation, such documents and instruments as may be required
to be delivered to the Agent, the Lender or any designee thereof.
ARTICLE VI
MISCELLANEOUS
     SECTION 6.1. Notices and Other Communications. (a) General. Unless
otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be given in accordance with Section 11.01 of the
Loan Agreement. Unless another address is designated by the Seller to the Buyer,
the address of the Seller is as set forth in Section 11.01 of the Loan
Agreement.
     (b) Effectiveness of Facsimile Documents and Signatures. Transaction
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to requirements of Applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on the Seller and the Buyer.
     SECTION 6.2. Effect of Investigation. Except as otherwise provided herein,
any due diligence review, audit or other investigation or inquiry undertaken or
performed by or on behalf of the Buyer shall not limit, qualify, modify or amend
the representations, warranties or covenants of, or indemnities by, the Seller
made or undertaken pursuant to this Agreement, irrespective of the knowledge and
information received (or which should have been received) therefrom by the
Buyer.
     SECTION 6.3. Waivers. The failure of a party hereto at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same. No waiver by a party of any condition or of
any breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.
15










 




--------------------------------------------------------------------------------




     SECTION 6.4. Amendment. This Agreement may be amended, modified or
supplemented, but only in writing signed by the Buyer and the Seller and
approved by the Agent.
     SECTION 6.5. Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided that no assignment of any rights or obligations shall be made by the
Seller without the written consent of the Buyer and the Agent.
     SECTION 6.6. Assignment to Collateral Agent or Agent. It is understood that
this Agreement and all rights of the Buyer hereunder (a) will be collaterally
assigned by the Buyer to the Collateral Agent for the benefit of the Protected
Parties as provided in the Loan Documents and (b) may be assigned at any time by
the Buyer to the Agent for the benefit of the Protected Parties. The Seller
expressly agrees to any such assignment and agrees that all of its duties,
obligations, representations and warranties hereunder shall be for the benefit
of, and, subject to the terms of the Loan Documents, may be enforced by, the
Collateral Agent or the Agent, as the case may be, and any successor to or
assignee of the rights of any thereof under the Loan Documents.
     SECTION 6.7. Further Assurances. Upon the reasonable request of the Buyer,
the Seller will on and after the Effective Date execute and deliver to the Buyer
such other documents, releases, assignments and other instruments and do all
other things as may be required to effectuate completely the transfer and
assignment to the Buyer of, and to vest fully in the Buyer title to, each of the
Transferred Assets, and to otherwise carry out the purposes of this Agreement.
     SECTION 6.8. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     SECTION 6.9. Remedies Cumulative. The remedies provided in this Agreement
shall be cumulative and shall not preclude the assertion or exercise of any
other rights or remedies available under Applicable Law, in equity or otherwise.
     SECTION 6.10. Entire Understanding. This Agreement sets forth the entire
agreement and understanding of the parties hereto with respect to the
transactions contemplated hereby and supersede any and all prior agreements,
arrangements and understandings among the parties relating to the subject matter
hereof.
     SECTION 6.11. Headings. The headings of the articles, sections and
subsections hereof are provided for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.
     SECTION 6.12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
16










 




--------------------------------------------------------------------------------




     SECTION 6.13. Survival of Representations and Warranties. All
representations and warranties made hereunder or in any other document delivered
pursuant hereto or in connection herewith shall survive the execution and
delivery hereof and thereof, and shall be fully effective and enforceable until
the Termination Date. Such representations and warranties have been or will be
relied upon by the Buyer, regardless of any investigation made by the Buyer or
on its behalf and notwithstanding that the Buyer may have had notice or
Knowledge of any default at the time of any transfer or conveyance hereunder or
under any Bill of Sale.
     SECTION 6.14. Governing Law; Submission to Jurisdiction. THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the State of New York in New York County, or of the United States
for the Southern District of New York and, by execution and delivery of this
Agreement, the Seller hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the nonexclusive jurisdiction of
such courts. The Seller irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such proceeding brought in such court and any claim that any such
proceeding brought in any such court has been brought in an inconvenient forum.
     SECTION 6.15. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING HEREUNDER OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
[Signatures Follow]
17










 
  




--------------------------------------------------------------------------------




   IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.
 
 
 
 
 
 
TRINITY INDUSTRIES LEASING COMPANY
  
 
 
By:  
/s/ Eric Marchetto  
 
 
 
Name:  
Eric Marchetto 
 
 
 
Title:  
Executive Vice President 
 

 










 
 
 
 
 
 
 
 
 
 
 
 
TRINITY RAIL LEASING VI LLC, as Buyer
  
 
 
By:  
Trinity Industries Leasing Company, its
 sole Member  
 
 
 
 
 
By:  
/s/ Eric Marchetto  
 
 
 
Name:  
Eric Marchetto 
 
 
 
Title:  
Executive Vice President 
 





